EXHIBIT 10.3
 
RESTRICTED STOCK UNIT
AWARD AGREEMENT


Pursuant to Section 8 of the 1993 Stock Incentive Plan (the “Plan”) of Schnitzer
Steel Industries, Inc., an Oregon corporation (the “Company”), on August 30,
2012 the Compensation Committee of the Board of Directors of the Company
authorized and granted to Tamara L. Lundgren (the “Recipient”) an award of
restricted stock units with respect to the Company’s Class A Common Stock
(“Common Stock”), subject to the terms and conditions of this agreement between
the Company and the Recipient (this “Agreement”).  By accepting this award, the
Recipient  agrees to all of the terms and conditions of this Agreement.


1.           Award and Terms of Restricted Stock Units.  The Company awards to
the Recipient under the Plan 2,763 restricted stock units (the “Award”), subject
to the restrictions, terms and conditions set forth in this Agreement.


(a)           Rights under Restricted Stock Units.  A restricted stock unit (a
“RSU”) obligates the Company, upon vesting in accordance with this Agreement, to
issue to the Recipient one share of Common Stock for each RSU.  The number of
shares of Common Stock issuable with respect to each RSU is subject to
adjustment as determined by the Board of Directors of the Company as to the
number and kind of shares of stock deliverable upon any merger, reorganization,
consolidation, recapitalization, stock dividend, spin-off or other change in the
corporate structure affecting the Common Stock generally.


(b)           Vesting Date.  The RSUs awarded under this Agreement shall
initially be 100% unvested and subject to forfeiture.  The Vesting Reference
Date of this Award is August 28, 2012.  Subject to Sections 1(c), (d), (e) and
(f), the RSUs shall vest in full on the fifth anniversary of the Vesting
Reference Date.


(c)           Acceleration on Death or Disability.  If the Recipient ceases to
be an employee of the Company or a parent or subsidiary of the Company by reason
of the Recipient’s death or disability, all outstanding but unvested RSUs shall
become immediately vested.  The term “disability” means a medically determinable
physical or mental condition of the Recipient resulting from bodily injury,
disease, or mental disorder which is likely to continue for the remainder of the
Recipient’s life and which renders the Recipient incapable of performing the job
assigned to the Recipient by the Company or any substantially equivalent
replacement job.


(d)           Certain Transactions.  Notwithstanding any provision in this
Agreement (but subject to the last sentence of this Section 1(d)), in the event
of dissolution of the Company or a merger, consolidation or plan of exchange
affecting the Company, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) may, in its sole discretion and to the extent possible
under the structure of the applicable transaction, select one or a combination
of the following alternatives for treating this Award of RSUs:
 
(i)           The Award shall remain in effect in accordance with its terms;


(ii)           All or a portion of the RSUs shall, to the extent then still
subject to the vesting restrictions, be released from the vesting restrictions
in connection with the closing of the applicable transaction; or


(iii)           The RSUs shall be converted into restricted stock units or
restricted stock of one or more of the corporations that are the surviving or
acquiring corporations in the applicable transaction.  The amount and type of
converted restricted stock units or restricted stock shall be determined by the
Company, taking into account the relative values of the companies involved in
the applicable transaction and the exchange rate, if any, used in determining
shares of the surviving corporation(s) to be held by holders of shares of the
Company following the applicable transaction. Unless otherwise determined by the
Company, by action of the Compensation Committee, the converted restricted stock
units or restricted stock shall continue to be subject to the forfeiture
provisions applicable to the RSUs at the time of the applicable transaction.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing provisions of this Section 1(d) to the contrary,
no such alternative shall occur with respect to the RSUs to the extent that, if
it did, a 20% tax would be imposed under Section 409A of the Internal Revenue
Code on the Recipient.


(e)           Special Acceleration in Certain Events.  Notwithstanding any other
provision in this Agreement, upon a change in control of the Company, all
outstanding but unvested RSUs shall become immediately vested.  The term “change
in control of the Company” means the occurrence of any of the following events:


(i)           The consummation of:


(A)           any consolidation, merger or plan of share exchange involving the
Company (a “Merger”) as a result of which the holders of outstanding securities
of the Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or


(B)           any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all, or substantially all, the assets of
the Company;


(ii)           At any time during a period of two consecutive years, individuals
who at the beginning of such period constituted the Board of Directors of the
Company (“Incumbent Directors”) shall cease for any reason to constitute at
least a majority thereof; provided, however, that the term “Incumbent Director”
shall also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or


(iii)           Any person shall, as a result of a tender or exchange offer,
open market purchases or privately negotiated purchases from anyone other than
the Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing 20% or more of the combined voting power of the then
outstanding Voting Securities.  For purposes of this Section 1(e), the term
“person” means and includes any individual, corporation, partnership, group,
association or other “person,” as such term is used in Section 14(d) of the
Securities Exchange Act of 1934, other than the Company or any employee benefit
plan sponsored by the Company.


Notwithstanding anything in this Section 1(e) to the contrary, unless otherwise
determined by the Board of Directors of the Company, no change in control of the
Company shall be deemed to have occurred for purposes of this Agreement if (1)
the Recipient acquires (other than on the same basis as all other holders of
shares of Common Stock of the Company) an equity interest in an entity that
acquires the Company in a change in control of the Company otherwise described
under subparagraph (i) of this Section 1(e), or (2) the Recipient is part of a
group that constitutes a person which becomes a beneficial owner of Voting
Securities in a transaction that otherwise would have resulted in a change in
control of the Company under subparagraph (iii) of this Section 1(e).


 
2

--------------------------------------------------------------------------------

 
(f)           Forfeiture of RSUs on Termination of Service.  If the Recipient
ceases to be an employee of the Company or a parent or subsidiary of the Company
under circumstances where the RSUs have not previously vested and do not become
vested pursuant to Section 1(c) or 1(d), the Recipient shall immediately forfeit
all outstanding but unvested RSUs awarded pursuant to this Agreement and the
Recipient shall have no right to receive the related Common Stock.


(g)           Restrictions on Transfer.  The Recipient may not sell, transfer,
assign, pledge or otherwise encumber or dispose of the RSUs subject to this
Agreement.  The Recipient may designate beneficiaries to receive the shares of
Common Stock underlying the RSUs subject to this Agreement if the Recipient dies
before delivery of the shares of Common Stock by so indicating on a form
supplied by the Company.  If the Recipient fails to designate a beneficiary,
such Common Stock will be delivered to the person or persons establishing rights
of ownership by will or under the laws of descent and distribution.


(h)           No Voting Rights; Dividends.  The Recipient shall have no rights
as a shareholder with respect to the RSUs or the Common Stock underlying the
RSUs until the underlying Common Stock is issued to the Recipient.  The
Recipient will be entitled to receive any cash dividends declared on the Common
Stock underlying the RSUs after the RSUs have vested and the Common Stock has
been issued.  The Company shall accrue and pay to the Recipient on the vesting
of the RSUs an amount in cash equal to dividends that would have been paid on
the Common Stock underlying the RSUs after the date of the issuance of the
RSUs.  No interest shall be paid by the Company on accrued amounts.


(i)           Delivery Date for the Shares Underlying the RSUs.  As soon as
practicable, but in no event later than thirty days, following a date on which
any RSUs vest, the Company will issue the Recipient the Common Stock underlying
the then vested RSUs in the form of uncertificated shares in book entry form;
provided, however, that if accelerated vesting of the RSU occurs pursuant to
Section 1(c) by reason of the Recipient’s disability, the date of issuance of
the shares underlying the RSUs shall be delayed until the date that is six
months after the date of the Recipient’s separation from service (within the
meaning of Section 409A of the Internal Revenue Code); provided further,
however, that if accelerated vesting of the RSUs occurs pursuant to Section 1(d)
or 1(e), the date of issuance of the shares underlying the RSUs shall occur as
soon as practicable, but in no event later than thirty days, following the
earliest to occur of (1) the Recipient’s separation from service (within the
meaning of Section 409A of the Internal Revenue Code (but subject to the
immediately preceding proviso)), (2) the Recipient’s death or (3) a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A(a)(2)(A)(v) of the Internal Revenue Code.  The shares of Common Stock will
be issued in the Recipient’s name or, in the event of the Recipient’s death, in
the name of either (i) the beneficiary designated by the Recipient on a form
supplied by the Company or (ii) if the Recipient has not designated a
beneficiary, the person or persons establishing rights of ownership by will or
under the laws of descent and distribution.


(j)           Taxes and Tax Withholding.  The Recipient acknowledges and agrees
that no election under Section 83(b) of the Internal Revenue Code can or will be
made with respect to the RSUs.  The Recipient acknowledges that on each date
that shares underlying the RSUs are issued to the Recipient (the “Payment
Date”), the Value (as defined below) on that date of the shares so issued will
be treated as ordinary compensation income for federal and state income and FICA
tax purposes, and that the Company will be required to withhold taxes on these
income amounts.  To satisfy the required minimum withholding amount, the Company
shall withhold from the shares otherwise issuable the number of shares having a
Value equal to the minimum withholding amount.  For purposes of this Section 6,
the “Value” of a share shall be equal to the closing market price for the Common
Stock on the last trading day preceding the Payment Date.  Alternatively, the
Company may, at its option, permit the Recipient to pay such withholding amount
in cash under procedures established by the Company.
 
 
3

--------------------------------------------------------------------------------

 
(k)           Not a Contract of Employment.  Nothing in the Plan or this
Agreement shall confer upon Recipient any right to be continued in the
employment of the Company or any parent or subsidiary of the Company, or to
interfere in any way with the right of the Company or any parent or subsidiary
by whom Recipient is employed to terminate Recipient’s employment at any time or
for any reason, with or without cause, or to decrease Recipient’s compensation
or benefits.


2.           Miscellaneous.
 
(a)           Entire Agreement; Amendment.  This Agreement and the Plan
constitute the entire agreement of the parties with regard to the subjects
hereof.


(b)           Interpretation of the Plan and the Agreement.  The Compensation
Committee shall have the sole authority to interpret the provisions of this
Agreement and the Plan and all determinations by it shall be final and
conclusive.


(c)           Electronic Delivery.  The Recipient consents to the electronic
delivery of notices and any prospectus and any other documents relating to this
Award in lieu of mailing or other form of delivery.


(d)           Rights and Benefits.  The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.


(e)           Further Action.  The parties agree to execute such instruments and
to take such action as may reasonably be necessary to carry out the intent of
this Agreement.


(f)           Governing Law.  This Agreement and the Plan will be interpreted
under the laws of the state of Oregon, exclusive of choice of law rules.



 
SCHNITZER STEEL INDUSTRIES, INC.
         
By:
       
Authorized Officer



 
 


4

--------------------------------------------------------------------------------
